Citation Nr: 1119608	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  09-37 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2. Entitlement to an initial increased rating in excess of 10 percent for service- connected tinnitus.

3. Entitlement to service connection for posttraumatic osteoarthritis of the right shoulder with a scar (claimed as a right arm condition).  

4. Entitlement to service connection for peripheral neuropathy, to include as due to exposure to cold weather.    


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision granting the Veteran's claim for entitlement to service connection for tinnitus and bilateral hearing loss and a July 2009 rating decision denying service connection for posttraumatic osteoarthritis of the right shoulder with a scar, claimed as a right arm condition, and for peripheral neuropathy due to cold weather.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The issue of entitlement to service connection for posttraumatic osteoarthritis of the right shoulder with a scar, claimed as a right arm condition, is addressed in the REMAND portion of the decision below and is REMANDED to the RO in Lincoln, Nebraska.


FINDINGS OF FACT

1. On a private audiological examination conducted in April 2009, the Veteran had Level III hearing in the right ear and Level III hearing in the left ear. 

2. The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

3. The competent evidence of record does not demonstrate that the Veteran has a diagnosis of peripheral neuropathy resulting from cold weather.

CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).

2. There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2010).

3. The claimed disability of peripheral neuropathy, to include as due to cold weather exposure, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Regarding the Veteran's appeal for an increased initial evaluation following the grant of service connection for bilateral hearing loss and tinnitus, the United States Court of Appeals for Veterans Claims (hereinafter the Court) has held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions (such as the effective date), the claim has been substantiated and there is no prejudice due to inadequate (or no) notice.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Federal Circuit has also held that once the underlying service connection claim is granted there is no duty to provide notice under 38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With respect to the Veteran's claim of service connection for peripheral neuropathy from cold weather, the VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VA must also assist a claimant in the development of evidence to support a claim.

Prior to initial adjudication of the Veteran's claims, a letter dated in April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  This letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore, appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his in-service treatment records.  The Board notes that the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  Further, the Court has held that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Furthermore, the Board acknowledges that, to date, VA has neither afforded the Veteran an examination, nor solicited a medical opinion regarding a peripheral neuropathy condition; however, no VA examination is necessary to satisfy the duty to assist in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical examination or opinion when such is necessary to make a decision on a claim.  Specifically, a VA examination is required where the record contains competent evidence of a current disability, and indicates that the disability or symptoms may be associated with military service, but does not contain sufficient evidence for the Secretary to make a decision.  Id.  As discussed below, there is no competent evidence that the Veteran has a peripheral neuropathy condition that is associated with his military service.  In fact, neither the Veteran nor his attorney has provided any meaningful lay discussion regarding the specific symptoms and frequency of this alleged disorder.  "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  In such circumstances, there is no duty to obtain a medical examination or opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  The statutory duty of VA to assist Veterans in developing claims does not include a duty to provide a Veteran with a medical examination or medical opinion absent a showing of a current disability that may be causally related to military service.  38 U.S.C.A. § 5103A(a), (d); Wells v. Principi, 326 F.3d. 1381 (Fed. Cir. 2003).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Initial Increased Rating

It is noted that service connection was established for bilateral hearing loss and tinnitus by the RO in the currently appealed May 2009 decision.  A 0 percent disability evaluation for bilateral hearing loss was assigned, effective March 23, 2009.  A 10 percent disability evaluation for tinnitus was assigned, effective March 23, 2009.  The Veteran claims that higher evaluations are warranted.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 38 C.F.R. § 4.14.   In an appeal of an initial rating (such as in this case), consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (indicating that the criteria for evaluating the degree of impairment resulting from haring loss under the Rating Schedule, unlike extraschedular consideration under section 3.321(b) of the regulations, rely exclusively on objective test results).

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  Table VIa is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. §§ 4.85(c), 4.86 (2010).

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2010).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2010).

The Veteran is seeking an increased disability rating for his service-connected bilateral hearing loss, which is currently evaluated 0 percent disabling under 38 C.F.R. § 4.85 (2010).  As explained, the resolution of this issue involves determining the level of hearing acuity in each ear.

Turning to the relevant evidence of record, in April 2009 the Veteran underwent an audiological examination with a private audiologist where the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
70
80
LEFT
25
35
60
70
85

The average was 60 decibels for the right ear and 62.50 decibels for the left ear. Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 88 percent in the left ear.  See Dr. C. A. F. private audiological examination, dated April 2009.

These audiometry test results translates to Level III hearing in the right ear and Level III hearing in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level III hearing in the right ear and Level III hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.

Applying the foregoing criteria to the facts in this case, the Board finds that the Veteran is not entitled to a disability rating in excess of 0 percent, under Diagnostic Code 6100.

The Board has considered the application of 38 C.F.R. § 4.86 (2010) [exceptional patterns of hearing impairment].  However, the Veteran's hearing loss does not meet the criteria under that section.  More specifically, the frequencies of 500 Hz and 1000Hz are not 55 dB or more in either ear, as required for the criteria for 38 C.F.R § 4.86(a).  Also, the Veteran's hearing tests do not show a result of 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, as would be required for application of table VIa under 38 C.F.R. § 4.86(b).  Therefore, the rating under 38 C.F.R. § 4.85 is the correct rating under the regulations for the Veteran.

In short, the medical evidence does not support an increased disability evaluation for the Veteran's bilateral hearing loss under any pertinent criteria.

The Board has no reason to doubt that the Veteran experiences hearing loss.  Indeed, the presence of hearing loss is a prerequisite for service connection.  As for the level of hearing loss, as explained above, this must be determined by appropriate studies, and in this case, the studies performed indicate a zero percent level of hearing loss.

The Board thus finds that the Veteran is not entitled to an initial compensable disability rating percent for his bilateral hearing loss under Diagnostic Code 6100, and concludes that the preponderance of the evidence is against the Veteran's claim.  38 C.F.R. § 4.3.    

As explained above, the Veteran is currently assigned a 0 percent disability rating for his bilateral hearing loss.  In essence, the evidence of record the only evidence of record pertaining to the Veteran's hearing loss claim was the April 2009 private examination.  Therefore, throughout the period starting in April 2009, there have been no clinical findings sufficient to justify the assignment of a higher rating. Accordingly, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 126.  

For the reasons stated above, the Board finds that a preponderance of the evidence is against the Veteran's claim for a compensable disability evaluation for his service-connected bilateral hearing loss.  The claim is therefore denied.

B. Tinnitus

The Veteran seeks a rating higher than 10 percent for his service-connected tinnitus.  As explained below, a disability rating in excess of 10 percent is not warranted because 10 percent is the maximum allowable evaluation under the law and regulations pertaining to that disability.

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent tinnitus is assigned a 10 percent rating.  Under Note (2) following that code, only a single evaluation may be assigned for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  In short, Diagnostic Code 6260 only allows for a maximum single 10 percent evaluation for recurrent tinnitus.

In recent years, courts have addressed the question of whether a separate 10 percent disability rating can be assigned for tinnitus in both ears, and concluded that a separate rating for each ear cannot be granted.  In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  When the case was brought before the Federal Circuit, it concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

In this case, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a higher evaluation, or separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

C. Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  The RO appears to have considered the Veteran's claim under C.F.R. § 3.321(b)(1) because that regulation was included in the November 2007 SOC.  Accordingly, the Board will address the possibility of the assignment of an extraschedular rating for the increased disability rating at issue.

The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-5 (2007) held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.

While the April 2009 private audiologist did not specifically address the functional effects caused by the Veteran's bilateral hearing loss or tinnitus, the Board finds that no prejudice results to the Veteran.  Crucially, neither the Veteran nor his representative has indicated that there are any functional effects caused by the Veteran's hearing loss and tinnitus.  The Veteran has had ample opportunity to furnish evidence of functional effects to VA.  He did not.  See 38 U.S.C.A. § 5107(a) (West 2002).  Therefore, while the April 2009 private examination is defective under Martinak, the Board finds that the evidence of record is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran nor his representative.  The record does not show that the Veteran has required frequent hospitalizations for his bilateral hearing loss or tinnitus.  Indeed, it does not appear from the record that he has been hospitalized at all for these disabilities.

Additionally, there is not shown to be evidence of marked interference with employment due to the disabilities.  There is also no indication that he has missed any work because of his bilateral hearing loss or tinnitus, and there is nothing in the current evidence of record to indicate these disabilities cause unusual employment impairment.

Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture.  As the Veteran has not reported any functional effects caused by his hearing disability, any such functional effects do not constitute an exceptional or unusual disability picture, which warrants consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss and tinnitus causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

III. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Veteran contends that he currently suffers from peripheral neuropathy due to cold weather.  See March 2009 Claim.

The in-service treatment records are absent of any complaint, treatment or diagnosis of peripheral neuropathy or cold weather injuries.  In addition, the Veteran's December 1971 separation examination is also negative of any symptomatology of peripheral neuropathy and the Veteran confirmed he was "in best of health."  See Separation examination, dated December 1971.

Furthermore, there is no medical evidence post-service of complaint, treatment or diagnosis of peripheral neuropathy or any other cold weather injuries. 

In the absence of a current diagnosis of peripheral neuropathy, the Veteran's claim must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application, and not for a past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).  In reaching this decision, the Board also notes that, as a layperson without medical expertise, the Veteran is not qualified to diagnose himself with peripheral neuropathy, which requires a diagnosis from trained medical professional.  See 38 C.F.R. § 3.159(a)(1)-(2); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  

For the reasons and bases provided above, the Board finds that the preponderance of the evidence in this case is against the Veteran's claim of entitlement to service connection for peripheral neuropathy due to cold weather exposure.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).  Accordingly, the Veteran's claim for service connection for peripheral neuropathy due to cold weather exposure is denied.


ORDER

Entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.

Entitlement to an initial increased rating in excess of 10 percent for service- connected tinnitus is denied.

Entitlement to service connection for peripheral neuropathy, to include as due to cold weather exposure, is denied.


REMAND

Unfortunately, a remand is required in this case for the right shoulder service connection issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

As stated above, the issue of entitlement to service connection for posttraumatic osteoarthritis of the right shoulder with a scar, claimed as a right arm condition. 

A Veteran is considered to be in sound health when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  The term "noted" denotes "[o]nly such conditions as are recorded in examination reports" and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b) (2010).

Here, the presumption of soundness does not apply because the Veteran's right shoulder disability was noted on clinical examination for entrance into service.  A report of medical examination dated in August 1969 reflects that scarring of the right axilla was noted but with no limitation of motion or loss of strength.  However, prior to service, a letter from Dr. L. V. G. stated the Veteran was treated for a laceration of the right arm and axilla in 1957 and healed with considerable scarring and limitation in motion.  

Since a pre-existing right shoulder disability was noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder.  However, he may bring a claim for service-connected aggravation of his right shoulder disability.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as opposed to mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

In-service treatment records dated July 1970 note the Veteran complained of pain in his right arm.  Subsequently, he was medically qualified for duty with limitations.  It was recommended he was not assigned duties requiring prolonged handling of heavy materials including weapons, as well as no over work, no pull-ups or push-ups as well. 

In June 2009, the Veteran underwent a VA examination where upon physical examination the VA examiner rendered a negative nexus opinion stating, "[c]onsidering the severity of the injury which occurred prior to military service this [V]eteran's current right shoulder condition is less likely as not caused by, aggravated by or the result of a strain which occurred while on active duty."  However, the VA examination also suggests the Veteran received treatment from a private physician in the past.  The Veteran reported that a private physician stated he has arthritis and advised him to seek an orthopedic evaluation.

These records, however, are absent from the record.  Accordingly, pursuant to the VCAA duty to assist, an effort to obtain these records must be made.

After obtaining these outstanding treatment records, the RO/AMC should obtain an addendum to June 2009 VA examination report.  As the Court of Appeals for Veterans Claims (Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin at 175.  For the reasons described above, the Veteran's claims must be remanded to obtain any outstanding records and for a VA examination addendum.

Accordingly, the right shoulder issue is REMANDED to the RO for the following action:

1. Request the Veteran to provide the name, dates, and location of any VA or private facility and/or provider that treated him for a right shoulder disability.  Namely, the Veteran should be asked to provide the contact information of the private physician(s) referenced in the June 2009 VA examination.  Then, after obtaining the necessary authorization (by way of VA Form 21-4142), obtain the Veteran's private treatment records from any private facilities or provider identified by the Veteran.  All attempts to secure the records must be documented in the claims folder.

2. If and only if additional medical records are associated with the Veteran's claims file, the AMC/RO should forward the claims folder to the examiner who conducted the June 2009 VA examination.  The examiner should be requested to review the claims folder, to include the any new medical evidence, and provide an addendum that answers the following questions:

a. What is nature and extent of the Veteran's right shoulder / arm disability?

b. Did the right shoulder / arm disability noted upon entry into military service permanently increase in severity during the Veteran's period of service?

c. If such a permanent increase in severity occurred, was it due to the natural progress of the disease?

A thorough rationale must be provided for all opinions expressed.  If the examiner is unable to provide any requested opinion, a supporting rationale must be provided concerning why the opinion cannot be given.  The claims folder should be reviewed by the examiner and the examiner's report should reflect that the claims folder was reviewed.

If the June 2009 examiner determines that a new examination is required, a new comprehensive examination must be conducted.  In addition, if the June 2009 examiner is no longer available, the Veteran should be scheduled for a new examination and all requested opinions should be provided along with the examination results.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the right shoulder claim should be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case should be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
PAUL S. RUBIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


